Citation Nr: 0516747	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-22 164	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Appeals Management Center 
Resource Unit 
in Bay Pines, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disorder claimed to have 
resulted from a colonoscopy performed at a Department of 
Veterans Affairs medical center on January 5, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from August 1964 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran attended a hearing before 
a Veterans Law Judge in April 2002.  This case was thereafter 
remanded by the Board in November 2003 for further 
development.  The case was returned to the Board by the 
Appeals Management Center's Resource Unit in Bay Pines, 
Florida.

In June 2003, the veteran indicated that he was considering 
asking for a new hearing.  In April 2005, he was informed 
that the Veterans Law Judge who conducted his April 2002 
hearing was no longer employed by the Board.  The veteran was 
offered the opportunity at that time to request another Board 
hearing, and advised that the Board would assume that he did 
not want another such hearing unless he responded to the 
contrary within 30 days.  No further communication from the 
veteran or his representative was thereafter received, and 
the Board consequently concludes that the veteran does not 
desire another hearing.

At his April 2002 hearing, the veteran raised the issue of 
entitlement to service connection on a secondary basis for 
arachnoiditis.  In addition, in a March 2004 statement, he 
appears to have raised the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
psychiatric disability claimed to have resulted from a 
colonoscopy performed at a VA medical center on January 5, 
1998.  These matters are therefore referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Briefly, the veteran contends that his current back disorder 
developed as the result of a January 1998 colonoscopy 
performed on him at the VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  Specifically, he contends that the procedure 
was conducted using a rigid scope, and that maneuvering 
associated with the procedure caused a lower back injury.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA must also provide notice 
explaining what information and evidence it will seek to 
provide and which information and evidence the claimant is 
expected to provide.  Furthermore, in compliance with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the Board finds that the veteran arguably was 
advised in December 2002, May 2003, January 2004, and 
February 2004 correspondences of the evidence VA would obtain 
for him, and what information or evidence he was responsible 
for submitting in connection with his claim.  None of the 
above correspondences, however, adequately informed him of 
the information and evidence necessary to substantiate that 
claim.  See 38 U.S.C.A. § 5103(a).  The December 2002 
correspondence did not address such information or evidence 
at all, and the May 2003 correspondence suggested only that 
he submit medical evidence "linking" VA medical treatment 
to the current back disorder.  The January and February 2004 
correspondence only advised the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection (a basis of compensation not involved in the 
instant appeal).  

The Board's November 2003 remand specifically instructed the 
RO to:

advise the veteran of his right to submit 
any additional argument and/or evidence 
in support of [his] claim and that such 
evidence may be of a lay or medical 
variety.  Medical evidence or opinion 
identifying that current disability 
involving the lower back is the direct 
result of the specified colonoscopy by VA 
and that such procedure was performed by 
VA with carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or, in the 
alternative, that the veteran's low back 
disorder was an event not reasonably 
foreseeable based on the procedure 
undertaken, might be beneficial.

Emphasis added.

Following the November 2003 remand, the RO sent the veteran 
correspondence in January and February 2004, neither of which 
complied with the above instruction, and both of which 
instead advised him of the incorrect information and evidence 
for establishing his claim.  Given the misleading information 
contained in the January and February 2004 correspondence, 
the Board is of the opinion that a remand is required in 
order to ensure that the veteran receives the due process to 
which he is entitled.  Cf. Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).

The Board additionally points out that the November 2003 
remand requested that the RO arrange for the translation into 
English of any Spanish language documents, specifically 
referencing the January 5, 1998, consent form for the 
colonoscopy performed on that date.  The record reflects that 
the referenced consent form remains untranslated, as does a 
statement by the veteran received on February 4, 1999.  On 
remand the RO should arrange for the translation into English 
of the January 1998 consent form and February 1999 statement 
by the veteran.

The Board lastly notes that the veteran alleges that records 
of his 1998 treatment at the San Juan VAMC are incomplete.  
The record shows that the San Juan facility has on several 
occasions provided all records in its possession.  In April 
1999, however, the facility indicated that it forwarded the 
veteran's medical records to Hampton, Virginia in March 1999.  
The RO thereafter requested copies of the transferred records 
from both the Hampton, Virginia VAMC, and from the 
Northampton, Massachusetts VAMC.  The Northampton facility 
responded by providing several relevant records in its 
possession.  The Hampton, Virginia VAMC in July 1999 
acknowledged the RO's request and indicated that the request 
was being processed, but VAMC Hampton has not since indicated 
whether any records for the veteran are on file at that 
facility.

Given the possibility that records from the San Juan VAMC may 
have been transferred at one point to the Hampton, Virginia 
VAMC, the Board believes an additional attempt to obtain 
records from the latter facility is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim for 
compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back 
disorder claimed to have resulted 
from a colonoscopy performed at a 
VAMC on January 5, 1998.  The letter 
should also specifically inform the 
veteran and his representative which 
portion of the evidence is to be 
provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claim on appeal.  
With any necessary authorization 
from the veteran the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by him which have not 
been secured previously.  In any 
event, the RO must continue to try 
and obtain any medical records for 
the veteran from the Hampton, 
Virginia VAMC for the period from 
1997 to the present until it is 
determined that further efforts 
would be futile.

3.  If the RO is unsuccessful in 
obtaining any private medical 
records identified by the veteran, 
it should inform the appellant and 
his representative of this and ask 
them to provide a copy of the 
outstanding medical records.

4.  The RO should arrange for the 
translation into English of the 
January 5, 1998, consent form for 
the veteran's colonoscopy of that 
date, and of the February 4, 1999, 
statement by the veteran.

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
which should include consideration 
of the new criteria for evaluating 
claims for benefits under 
38 U.S.C.A. § 1151 filed after 
October 1, 1997.  See 69 Fed. Reg. 
46426, 46433-34 (to be codified at 
38 C.F.R. § 3.361) (2004).  The RO 
should provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


